Citation Nr: 0215957	
Decision Date: 11/07/02    Archive Date: 11/14/02

DOCKET NO.  99-18 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an earlier effective date than January 3, 
1997, for a total disability rating based on individual 
unemployability (TDIU).  

2.  Entitlement to service connection for a skin disability.  


REPRESENTATION

Appellant represented by:	R. Edward Bates, Attorney at 
law


WITNESSES AT HEARING ON APPEAL

Appellant and wife




ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel


INTRODUCTION

The veteran served on active duty from March 1966 to March 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1997 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the veteran's claim for service connection 
for chloracne, claimed as secondary to herbicide exposure.  
In a March 2001 decision, the Board remanded this issue to 
the RO.  

It also comes on appeal from a July 1998 rating decision in 
which the veteran was denied an increased rating for his 
service connected PTSD from 50 percent.  In a February 1999 
rating decision, the veteran was awarded an increased rating, 
to 70 percent, for his PTSD.  He was also awarded a TDIU.  
The effective date for these awards was determined by the RO 
to be March 27, 1998.  The veteran appealed the effective 
dates of the awards of the increased schedular rating and the 
TDIU.

In March 2001, the Board granted an earlier effective date 
for a TDIU to January 3, 1997, and remanded the three other 
claims.  In a May 2001 rating decision, the RO granted an 
increased rating for PTSD to 100 percent effective January 3, 
1997.  In response to this decision, the veteran wrote the RO 
in June 2001 that he agreed with its decision, and did not 
wish to continue his appeal.  Thus, the veteran's claims for 
an increased rating for his PTSD, and for an earlier 
effective date for his PTSD are no longer be in appellate 
status.  

Regarding the claim for an earlier effective date for a TDIU, 
the veteran appealed the Board's decision, arguing that he 
should have been entitled to an earlier effective date than 
January 3, 1997.  The Secretary of Veterans Affairs filed its 
own brief on said matter, and in an April 2002 order, the 
United States Court of Appeals for Veterans Claims (Court) 
vacated and remanded the March 2001 Board decision to the 
extent it declined to grant an effective date earlier than 
January 3, 1997.  

The issue of service connection for a skin disability will be 
addressed in the REMAND portion of this document.  Although 
the veteran's claim for service connection for a skin 
disability has been characterized as service connection for 
chloracne as a result of exposure to herbicide exposure in 
the past, it is determined that a more appropriate 
characterization of the veteran's claim is service connection 
for a skin disability.


FINDINGS OF FACT

1.  The veteran was awarded service connection for PTSD in 
May 1995.

2.  The veteran did not submit a claim for TDIU (either 
formal or informal) until January 3, 1997.

3.  An increase in disability resulting in the veteran's 
unemployability was not ascertainable in the one-year period 
preceding January 3, 1997.


CONCLUSION OF LAW

The assignment for an effective date of January 3, 1997, for 
an award of a total disability rating based on individual 
unemployability is not warranted. 38 U.S.C.A. § 5110 (West 
1991); 38 C.F.R. §§ 3.1, 3.155, 3.157, 3.400 (2001).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The RO denied the veteran's claim for service connection for 
PTSD in a March 1984 rating decision. 

The veteran submitted a claim of service connection for PTSD, 
received in March 1993.  He did not claim to be totally 
disabled by the condition.

In a December 1993 rating decision, the RO denied service 
connection for PTSD.  

The veteran underwent a VA examination in July 1994.  He 
reported that he had been able to work to some extent on a 
self-employed basis until his psychiatric hospitalization.  
He indicated that he was unable to work regularly, but was on 
the compensated work therapy program at Durham VA Medical 
Center about 30 hours a week.  

The veteran was hospitalized at a VA hospital in July 1994.  
Diagnoses were alcohol dependence, nicotine dependence, major 
recurrent depression, and PTSD.  Regarding employment, it was 
noted that the veteran was currently unemployed, but worked 
as a sign maker with his brother-in-law from July 1993 to 
April 1994 until losing his job due to conflicts.  Prior to 
that, he was self-employed in home improvements from July 
1991 to 1992.  His longest job lasted from 1972 to 1991 when 
he was employed by the EPA in general maintenance until 
termination for drinking.  As he was unable to find a job and 
financially stressed, he was quite interested in a 
Compensated Work Training program (CWT) where he now worked 5 
days a week, 2 of which were spent in Fire and Safety, and 3 
were spent in Laboratory service.  All reports from his 
supervisors had been favorable.  

In a November 1994 decision, the Social Security 
Administration (SSA) determined that the veteran became 
disabled on April 15, 1994 due to anxiety related and 
personality disorders.  Included in the SSA records were a 
number of VA records.  They show that the veteran was 
hospitalized from July 28, 1994, to August 26, 1994 at the VA 
Medical Center.  His condition at discharge was fair, but the 
physician noted that he believed that the veteran was 
disabled and unable to work secondary to his symptoms of 
PTSD.  On November 17, 1994, in a functional capacity 
assessment report, a SSA physician concurred with a VA 
psychiatrist who indicated that the veteran was disabled and 
unable to work secondary to his PTSD.  

The veteran was seen at the VA Medical Center in December 
1994 where he stated that he very much enjoyed his CWT 
position.

In a May 1995 rating decision, the veteran was granted 
service connection for PTSD, and assigned a 50 percent rating 
effective July 1, 1992.  

The veteran was seen in October 1995 and stated that he still 
enjoyed his work of 15 hours a week.  

VA medical records confirm that the veteran was hospitalized 
at a VA facility from October 25, 1995, to November 3, 1995 
for psychiatric treatment.  Diagnoses of post traumatic 
stress disorder and major depression were noted.  At the time 
of admission, his mood was depressed, but he responded to 
medication and counseling.  He showed steady improvement and 
was discharged to be followed on an outpatient basis.  The 
hospitalization summary reflects that the veteran was to 
return to his job with fire safety as part of the work 
incentive program at the VAMC.

Thereafter, the veteran did not seek VA psychiatric treatment 
for several months following his hospitalization, according 
to the evidence of record.  An October 1996 clinical notation 
described him as "doing well," and maintaining his abstinence 
from alcohol "without difficulty."  He was working at a part-
time job and reported no post traumatic stress disorder or 
depressive symptoms.

A VA Medical Center treatment record from November 1997 
provided an impression that the veteran remained unable to 
hold steady employment due to combination of psychiatric and 
physical conditions.  

The veteran filed a written statement with the VA on March 
27, 1998, seeking an increased rating for his service 
connected PTSD.  

A June 1998 VA psychiatric examination was afforded the 
veteran.  He reported a 25-year history of psychiatric 
symptoms which have begun to worsen in the recent past.  His 
symptoms included poor sleep patterns, irritability, 
depression, and alcohol abuse.  He most recently went through 
detoxification in 1994, and had been sober for the last 17 
months.  He was currently being treated on an outpatient 
basis at a local VA medical center, with appointments 1-2 
times per month.  He was also taking medication for his 
psychiatric disabilities.  The veteran was last employed in 
1994, at which time he was fired due to his drinking 
problems.  His first wife died many years ago, and he has 
been married to his second wife for 28 years.  They "get 
along," and have 3 children.  He is close to his immediate 
family, but otherwise has limited social contacts.  On 
objective evaluation, he was alert, fully oriented, and 
cooperative, without any loose associations, flights of 
fancy, or unusual motor movements.  His affect was 
appropriate, and his mood was sullen and depressed. He 
displayed no delusions, hallucinations, or paranoid thoughts.  
His memory, both recent and remote, was good, and his 
insight, judgment, and intellectual capacity were all 
adequate.  His final diagnoses included PTSD, recurrent major 
depression, in partial remission, and alcohol dependence, in 
remission.  A Global Assessment of Functioning (GAF) score of 
40 was assigned by the examiner.

Following a July 1998 rating decision which denied the 
veteran's claim for an increased rating for PTSD from 50 
percent, the veteran responded with an October 1998 notice of 
disagreement which requested a 100 percent schedular rating 
for PTSD and a TDIU.  

In a February 1999 rating decision, the veteran was awarded 
an increased rating, to 70 percent, for his service connected 
post traumatic stress disorder.  He was also awarded a total 
disability rating based on individual unemployability.  These 
awards were made effective from March 27, 1998, which was 
determined by the RO to be the effective date of the 
veteran's claim.  

The veteran responded with a May 1999 notice of disagreement 
regarding the assigned effective date for his awards.  In his 
notice of disagreement, he argued that the prior receipt of 
various pieces of evidence, including VA medical records, 
should be construed as informal claims.  He made specific 
reference to VA medical records from 1994 which found the 
veteran was unable to work secondary to his "symptoms of post 
traumatic stress disorder," according to a VA examiner.  He 
also cited a January 1997 VA medical examination report, in 
which the veteran was noted under "occupation" to be 
unemployed since 1992 and "disabled secondary to post 
traumatic stress disorder symptoms."  He argued that these 
records constitute prior informal claims for a total 
disability rating based on individual unemployability.  He 
also stated that he did not receive a formal application form 
thereafter from the RO.

In a March 2001 decision, the Board granted an earlier 
effective date for assignment of a TDIU to March 3, 1997.  As 
noted in the introduction, the Court vacated and remanded the 
Board's decision to the extent it declined to grant an 
effective date earlier than January 1997.  

In the appellant's November 2001 brief, his representative 
argued that VA hospital records from August 1994 and November 
1994 indicated that the veteran was unemployable at that 
time.  It was argued that pursuant to Servello v. Derwinski, 
3 Vet.App. 196, 199 (1992), these reports constituted 
informal claims for a TDIU, and that VA never sent him the 
proper claim form.  It was noted that the veteran was 
hospitalized for PTSD symptoms from July 28, 1994, to August 
26, 1994, and that the discharge summary noted that the 
veteran was disabled and unable to work secondary to his 
symptoms of PTSD.  It was also noted that a psychological 
evaluation on November 17, 1994, indicated that the veteran 
was disabled and unable to work due to PTSD.  

Analysis

The Veteran's Claims Assistance Act of 2000 (VCAA), which the 
President signed into law on November 9, 2000, contains 
revised notice provisions, and additional requirements 
pertaining to VA's duty to assist.  See Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-2098 (2000) (codified, as 
amended at 38 U.S.C.A. § § 5100, 5102, 5103, 5103A, and 5107 
(West Supp. 2001)).  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  See Publ. L. No. 106-475, § 7(b), 114 Stat. 
2096, 2099-2100 (2000); 38 U.S.C.A. § 5107 note (Effective 
and Applicability Provisions) (West Supp. 2001).  Pertinent 
regulations that implement the Act were recently promulgated.  
See 66 Fed. Reg. 45620-32 (Aug. 29, 2001) (now codified as 
amended at 38 C.F.R. § 3.159).  

It is determined that while the VCAA was enacted during the 
pendency of this appeal, and was not specifically applied by 
the RO, there is no prejudice to the veteran in proceeding 
with this appeal, because the requirements under the VCAA 
have been satisfied. See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (when the Board addresses a matter not addressed 
by the RO, the Board must provide an adequate statement of 
reasons and bases as to why there is not prejudice to the 
appellant).  In that regard, the RO notified the veteran of 
the reasons for its decision, as well as the laws and 
regulations applicable to his claim.  This information was 
provided in the July 1999 Statement of the Case.  It was also 
provided to the veteran in the March 2001 Board decision 
which granted the veteran the earlier effective date to 
January 3, 1997.  Although the Court vacated the part of the 
decision that did not grant an effective date prior to 
January 3, 1997, the veteran was still sent a copy of the 
Board decision, and the veteran's representative had an 
opportunity to fashion his argument in large measure based on 
the Board's decision.

Regarding whether the veteran was notified of what medical 
evidence would be required to substantiate the claim, and 
whether he was notified of which evidence each party was 
expected to submit, the veteran has been informed of the 
governing legal standards through the February 1999 rating 
decision granting a TDIU, the July 1999 statement of the case 
denying an earlier effective date for a TDIU, and the March 
2001 Board decision, which although vacated in part, granted 
the veteran an earlier effective date for his TDIU.  Also, in 
a May 2001 letter, the veteran was informed of the VCAA.  He 
was informed that VA had the responsibility to get things 
such as medical records, employment records, or records, or 
records from other Federal agencies.  He was also informed 
that he had to give enough information about these records to 
enable VA to request them from the proper person or agency.  
In short, it is determined that the RO has informed the 
veteran which information and evidence that he was to provide 
to VA and which information and evidence that the VA would 
attempt to obtain on his behalf.  38 C.F.R. § 3.159 (b) 
(2001); Quartuccio v. Principi, 16 Vet.App. 183 (2002).  

Moreover, the RO has satisfied the duty to assist the veteran 
in obtaining evidence relevant to the claim.  The veteran has 
not identified any additional, relevant evidence that has not 
been requested or obtained.  An examination or medical 
opinion is not relevant in this case.  A discussion will be 
included in this document as to why no further development is 
needed regarding this question.

In view of the extensive development that has been undertaken 
in this claim over a period of several years, further 
development is not needed to comply with VCAA.  The veteran 
has been informed of the information and evidence needed to 
substantiate the claim, and has been made aware of how VA 
would assist them in obtaining evidence and information.  For 
the aforementioned reasons, there is no reasonable 
possibility that further assistance would aid in the 
substantiation of the claim.  In short, as the requirements 
under the VCAA have been met, the Board can proceed with 
appellate disposition without further delay in the resolution 
of the claim. 

When this case was initially before the Board in March 2001, 
it was determined that the proper effective date for the 
veteran's TDIU was January 3, 1997.  In its April 2002 order, 
the Court vacated and remanded the Board's decision to the 
extent it declined to grant an effective date earlier than 
January 3, 1997.  Since the Court did not vacate the entire 
March 2001 Board decision (only the part that declined to 
grant an effective date earlier than January 3, 1997), 
consideration of the veteran's claim will be limited to the 
question of whether he is entitled to an effective date 
earlier than January 3, 1997, for his TDIU.  

The effective date of an award of increased compensation will 
be the earliest date as of which it is factually 
ascertainable that an increase in disability occurred if a 
claim is received within one year from that date, otherwise 
the effective date shall be the date of receipt of the claim, 
or date entitlement arose, whichever is later. 38 U.S.C.A. § 
5110(a), (b)(2) (West 1991); 38 C.F.R. § 3.400(o) (2001).

The veteran has asserted that various documents of record 
constitute informal claims, based upon which an earlier 
effective date would be warranted.  In this regard, 
applicable statutory and regulatory provisions require VA 
look to all communications from the veteran which may be 
interpreted as applications or claims, either formal or 
informal, for benefits.  The VA is required to identify and 
act on informal claims for benefits. 38 U.S.C.A. § 5110(b)(3) 
(West 1991); 38 C.F.R. §§ 3.1(p), 3.155(a) (2001); see 
Servello v. Derwinski, 3 Vet. App. 196 (1992).  Specifically, 
the date of an outpatient or hospital examination or 
admission to a VA or hospital will be accepted as the date of 
receipt of an informal claim for increased benefits. 38 
C.F.R. § 3.157 (2001).  However, among other requirements are 
that the informal claim must identify the benefit sought, and 
a timely formal claim must follow the informal claim. 38 
C.F.R. § 3.155 (2001); Williams v. Gober, 10 Vet. App. 447 
(1997).

The veteran contends that VA hospitalization records from 
July and August 1994, and a November 17, 1994 Social Security 
Administration psychological evaluation constitute informal 
claims for a TDIU.  According to the 1994 VA hospitalization 
report, the veteran was unable to work secondary to his 
"symptoms of post traumatic stress disorder."  At the time 
that assessment was made, the veteran was not service 
connected for PTSD; he was not awarded service connection for 
PTSD until May 1995.  While it is true that the May 1995 
rating decision awarded service connection effective from 
July 1992 (prior to the 1994 statement that the veteran was 
unemployable secondary to his PTSD), the fact remains that 
when the VA examiner made his statement in 1994, the veteran 
was not service-connected for PTSD.  In order for a 
hospitalization or examination report to qualify as an 
informal claim under 38 C.F.R. § 3.157 (b), the veteran must 
have a service-connected disability.  Thus, the July 1994 VA 
Medical Center report and the November 1994 SSA report (even 
if it is conceded to be within VA's constructive possession) 
can not serve as informal claims since the veteran was not 
service-connected for any disability at those times.  The 
fact that the effective date goes back to July 1992 (beyond 
the time of the July 1994 and November 1994 reports) is not 
the relevant factor according to 38 C.F.R. § 3.157 (b); the 
relevant factor is that service connection was not awarded 
until May 1995, or after the reports in question.  

At the time the veteran was awarded service connection and 
assigned an initial rating for PTSD in May 1995, the 
schedular rating criteria for this disability specifically 
included consideration of the impact upon the veteran's 
ability to obtain or maintain employment. See 38 C.F.R. § 
4.132, Diagnostic Code 9411 (1995).  Thus, it was reasonable 
for the RO to construe the 1994 VA assessment that the 
veteran's employability was adversely affected by his PTSD 
within the context of his initial schedular rating for PTSD.  
This disability is the only disability for which he has been 
awarded service connection.  At the time of the May 1995 
rating decision, the veteran did not state that he sought a 
decision on a TDIU, and the VA is not required to anticipate 
a claim for a particular benefit where no intention to raise 
it is expressed.  See Brannon v. West, 12 Vet. App. 32, 35 
(1998).

The question of whether a TDIU should have been assigned in 
the May 1995 rating decision (either by having considered the 
1994 hospitalization reports or by having considered 
assigning an extraschedular rating), involves a claim of 
clear and unmistakable error in the RO's decision.  However, 
a question of clear and unmistakable error has noty been 
raised ans is not in appellate status.  Therefore, the Board 
may not consider the issue.  

The Board determined in March 2001 that the proper effective 
date for the TDIU was January 3, 1997.  This was based on a 
determination that the veteran had filed an informal claim 
for a TDIU on January 3, 1997.  This means that he is 
potentially eligible for an earlier effective date of up to a 
year prior to his date of claim, if the evidence so warrants.  
See 38 U.S.C.A. § 5110(a), (b)(2) (West 1991); 38 C.F.R. § 
3.400(o) (2001).  The only psychiatric treatment notation of 
record dated within a year of the veteran's January 1997 
informal claim was in October 1996, and described the veteran 
as "doing well," and maintaining abstinence from alcohol 
"without difficulty."  He was working at a part-time job and 
reported no PTSD or depressive symptoms.  There were no 
statements to the effect that the veteran was unemployable.  
Accordingly, the evidentiary record does not establish that 
the veteran's unemployability was factually ascertainable 
within a year prior to his January 1997 request for medical 
treatment.  

The veteran was granted service connection for PTSD in a May 
1995 rating decision.  Although the veteran was hospitalized 
for a week for his PTSD in October and November 1995 (after 
the May 1995 rating decision), this hospitalization does not 
serve as an informal claim for TDIU for the simple reason 
that the hospitalization record discusses the veteran's work 
status at the time of his discharge.  It states that the 
veteran was to return to his job with fire safety as part of 
the work incentive program at the Veterans Administrative 
Medical Center.  Indeed, as was noted above, the veteran was 
working at a part-time job in October 1996.  It follows that 
an effective date earlier than January 3, 1997, for the 
veteran's TDIU is not for application.  

In conclusion, the evidence does not show that the veteran 
filed a claim for a TDIU (either formal or informal) prior to 
his January 3, 1997, informal claim for a TDIU.  Also, the 
evidence does not show that the increase in the veteran's 
disability became ascertainable in the one year period prior 
to January 3, 1997, such that he would be eligible for an 
earlier effective date under 38 C.F.R. § 3.400 (o).  


ORDER

The assignment of effective date earlier than January 3, 
1997, for an award of a TDIU is denied.


REMAND

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.

Regarding the veteran's claim of service connection for a 
skin disability, this claim was remanded by the Board in 
March 2001 for preparation of a supplemental statement of the 
case (SSOC).  However, a review of the claims folder shows 
that this has not yet been done.  The Court has underscored 
the role of agencies of original jurisdiction in carrying out 
the instructions in Board Remands.  As noted by the Court, 
the duties of the agencies of original jurisdiction in this 
regard are mandatory, and, furthermore, the Board of 
Veterans' Appeals is obligated to insure compliance with the 
instructions in Remands.  Stegall v. West, 11 Vet. App. 268 
(1998).  Therefore, under Stegall v. West, the veteran's 
claim for service connection for a skin disability must be 
remanded so that a supplemental statement of the case can be 
prepared pursuant to 38 C.F.R. § 19.31.  

Also, a review of the claims folder shows that a medical 
examination is in order.  The VA's duty to assist requires 
that the veteran be afforded a VA examination with respect to 
his disability, which should take into account the records of 
the veteran's prior medical history, and includes an opinion 
as to the etiology of his disability before a decision 
concerning his appeal can be made.  See Pond v. West, 12 Vet. 
App. 341, 346 (1999); Moore v. Derwinski, 1 Vet. App. 401, 
405 (1991).  Accordingly, the RO should arrange for a VA 
examiner to review the veteran's claims file, so that the 
examiner can comment on all skin disorders the veteran 
suffers from and whether they are related to service. 

Accordingly, the case is REMANDED for the following action:

1.  The RO and any physician to whom this 
case is assigned for an examination 
and/or a statement of medical opinion 
must read the entire remand, to include 
the explanatory paragraphs above the 
numbered instructions.

2.  The RO should obtain and associate 
with the claims folder all relevant 
private and VA treatment records 
regarding the veteran's skin that have 
not already been associated with the 
claims folder.  As part of this process, 
the RO should write the veteran, telling 
him of any medical or lay evidence not 
previously submitted that is necessary to 
substantiate the claim.  The RO should 
notify the veteran which evidence he is 
expected to obtain and submit, and which 
evidence will be retrieved by VA.  

3.  The RO should arrange for a VA 
examiner to review the veteran's claims 
folder to comment on any skin disorders 
of the veteran's.  The examiner must 
thoroughly review the claims folder.  All 
opinions expressed should be supported by 
reference to pertinent evidence.  The 
examiner must respond to each of the 
following items:

a.  List all diagnoses of skin 
disorders the veteran currently has.  

b.  If the veteran is diagnosed with 
chloracne, is such chloracne related 
to exposure to Agent Orange in 
Vietnam?

c.  With regard to each diagnosis 
reported in response to item a, 
above, state a medical opinion as to 
whether the skin disorder is the 
result of a disease or injury in 
service.  The response must take 
into account the report in the 
service medical records referring to 
treatment in April 1967 for an 
abscess on the chin and edema on the 
cheek?  

4.  The RO should readjudicate the 
appellant's claim of service connection 
for a skin disability.  In the event that 
the claim is not resolved to the 
satisfaction of the appellant, he should 
be provided a supplemental statement of 
the case which includes a summary of 
additional evidence submitted, any 
additional applicable laws and 
regulations, and the reasons for the 
decision.  In particular, the RO should 
consider all evidence added to the claims 
file since its last supplemental 
statement of the case in May 1997.  After 
the veteran and his representative have 
been given the applicable time to submit 
additional argument, the case should be 
returned to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	G. H. Shufelt
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

